197 F.2d 335
RISINGv.UNITED STATES.
No. 14019.
United States Court of Appeals Fifth Circuit.
June 12, 1952.
Rehearing Denied July 14, 1952.

James H. Martin, Joe H. Jones, Dallas, Tex., for appellant.
Frank B. Potter, U. S. Atty., Lester L. May, Asst. U. S. Atty., Dallas, Tex., for appellee.
Before HUTCHESON, Chief Judge, and RUSSELL and STRUM, Circuit Judges.
PER CURIAM.


1
Indicted for, and convicted of, a violation of Section 2421, Title 18 U.S.C., transporting a woman in interstate commerce for the purpose of practicing prostitution, defendant has appealed. Here, putting forward four specifications of error, appellant insists that they are well taken, and, because they are, the judgment must be reversed.


2
We cannot agree. Indeed, we think it plain that, varying in degree from the inexcusably frivolous claim of point A of the first specification, that the proof fails to show that the so-called victim was a woman, to the little less frivolous one, that the woman could not, because of the claimed marriage to defendant, testify against him in the case, all of the claims of error are wanting in substance and the judgment must be affirmed.


3
Affirmed.